Citation Nr: 1301851	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-41 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1958 to July 1962.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's claim for service connection for a back disability, and additionally denied his claims for service connection for a bilateral knee disability and a bilateral shoulder disability.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.

In a May 2011 remand, the Board reopened the Veteran's claim for service connection for a back disability, and remanded all issues for further development.  The case has since been returned to the Board for review.  

The Board notes that the Veteran's shoulder disabilities were originally characterized as entitlement to service connection for a bilateral shoulder disability.  The Board finds, however, that the shoulder issues are best characterized as shown on the title page of this decision.  

The issues of entitlement to service connection for back, bilateral knee, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's left shoulder disability is etiologically related to his active duty.  


CONCLUSION OF LAW

A left shoulder disability was incurred in active service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2012) in regard to this issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Factual Background and Analysis

The Veteran contends that he experienced a left shoulder injury while playing football during active duty, and has experienced left shoulder problems since service.  The Veteran is currently diagnosed as having degenerative joint disease of the left shoulder.  

During service, the Veteran was treated for a sore left shoulder.  The report of physical examination at separation, dated in June 1962, did not show any residual left shoulder disability.  

In an April 2007 letter from the Veteran's treating physician, he indicated that the Veteran had a sports injury to the shoulders that was sustained during active duty.  

The Veteran was afforded a VA examination of the left shoulder in October 2007, at which time his degenerative joint disease of the left shoulder diagnosis was continued.  The examiner opined that the Veteran's current left shoulder disability is less likely than not related to his in-service complaints of left shoulder soreness.  The rationale the examiner provided was that there has been a 49-year time difference between the alleged soreness and his current left shoulder diagnosis, and this precludes the cause and effect relationship for this disability.  

As noted above, the bilateral shoulder disability was originally characterized as one issue.  In the Board's May 2011 remand, it indicated that the October 2007 VA examination of the left shoulder was adequate, but noted that no examination was performed on the right shoulder.  The case was remanded to have the right shoulder examined.  

Although the remand only requested an examination of the right shoulder, the Veteran was afforded another VA examination of the left shoulder in September 2012.  During the examination, the Veteran was again diagnosed as having degenerative joint disease of the left shoulder.  Following review of the claims file, examination of the Veteran, and report of the Veteran's medical history, the examiner opined that the Veteran's left shoulder disability was at least as likely as not related to his active service.  The examiner further opined that the left shoulder disability was consistent with the history of an in-service football injury as reported by the Veteran. 

There is no question that the Veteran is currently diagnosed as having a left shoulder disability.  Therefore, the question to be decided in the present appeal is whether this disability is associated with his active duty.

In determining whether the Veteran is entitled service connection, the Board must weigh the conflicting opinions on the question of the etiology of the Veteran's left shoulder disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In light of the competing medical opinions, the Board finds that the competent medical evidence regarding whether there is a medical nexus between a current left shoulder disability and active duty is, at the very least, in relative equipoise. 

As noted above, there are competing VA opinions regarding the Veteran's left shoulder disability.  Both are based upon review of the Veteran's claims file, report of his medical history, and physical examination of the Veteran.  In addition, the Veteran has competently reported that he experienced sports injuries to the left shoulder during his active duty, and the Board finds those statements to be credible.  

Additionally, the Board finds that the Veteran is competent to describe the circumstances surrounding his in-service injuries and left shoulder pain because such actions come to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements concerning the left shoulder problems that he has experienced from his active duty through the present have been consistent and credible.

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, as the Veteran is competent to describe his in-service injury to his left shoulder and his subsequent left shoulder pain, and his assertions are credible.  The Board finds that the medical and lay evidence is at least in equipoise. Accordingly, the benefit-of-the-doubt rule applies and service connection for his left shoulder disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a left shoulder disability is granted.


REMAND

Upon careful review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's claims of entitlement to service connection for back, bilateral knee, and right shoulder disabilities.  

Pursuant to the May 2011 remand, the Veteran was afforded a VA examination in June 2011, during which the examiner only provided opinions regarding the Veteran's low back, bilateral knees, and right shoulder.  The examiner diagnosed the Veteran as having moderately advanced degenerative joint disease of the right shoulder, mild degenerative joint disease of the bilateral knees and femoropatellar joints, and arthritis of the lumbar spine.  Following review of the Veteran's record, physical examination, and notation of the Veteran's contentions, the examiner opined that the Veteran's low back, bilateral knee, and right shoulder disabilities were less likely than not related to his military service and were more likely than not related to the normal aging process.  The examiner's rationale was that the Veteran was not treated in service for complaints related to his low back, bilateral knees, or right shoulder, and he thus, provided the negative nexus opinion.  

It is important to note that the Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the opinion provided by the June 2011 VA examiner to be inadequate inasmuch as the examiner ignored the assertions made by the Veteran with respect to his low back, bilateral knee, and right shoulder injuries during service, and the fact that the examiner's rationale for a negative opinion appears to be solely due to the lack of medical evidence showing treatment during service.  Indeed, the Board is aware of the examiner's blanket statement that the Veteran's disabilities are related to the normal aging process, but he did not provide any reasoning for the statement, other than to note that the Veteran was not treated in service for the claimed disabilities.  

Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with a new VA examination to address whether the Veteran has low back, bilateral knee, and right shoulder disabilities related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current low back, bilateral knee, and right shoulder disabilities.  The claims folders and a copy of any pertinent evidence in Virtual VA that is not already in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed low back, bilateral knee, and right shoulder disability is etiologically related to the Veteran's active service.  The examiner is asked to specifically comment on the Veteran's contentions that playing sports during service caused his current low back, bilateral knee, and right shoulder disabilities.  And for purposes of this opinion, the examiner is asked to assume that the Veteran's in-service sports history is credible.  

The examiner must explain the rationale for all opinions expressed. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


